        Case 3:16-cv-00811-JPW Document 57 Filed 09/21/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SAUERS, Individually                  :     Civil No. 3:16-CV-00811
and as Administrator of the Estate            :
of Carola R. Sauers,                          :
                                              :
                          Plaintiff,          :
                                              :
             v.                               :
                                              :
BOROUGH OF NESQUEHONING;                      :
CHIEF OF POLICE SEAN SMITH; and               :
OFFICER STEPHEN HOMANKO,                      :
                                              :
                    Defendants.               :     Judge Jennifer P. Wilson

                                         ORDER

      AND NOW, on this 21st day of September, 2020, upon consideration of the

motion for judgment on the pleadings filed by Defendant Borough of Nesquehoning,

Doc. 51, IT IS ORDERED as follows:

      1) The motion is GRANTED with respect to Counts V (wrongful death), VI

(survival action), and VII (respondeat superior/vicarious liability), and judgment is

GRANTED to Defendant Borough of Nesquehoning on these counts; and

      2) The motion is DENIED, without prejudice, with regard to the Borough of

Nesquehoning’s duty to defend and indemnify Defendant Stephen Homanko.


                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania
